UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1639


MIGUEL BALTAZAR DE LEON VIVAS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 2, 2014               Decided:   December 16, 2014


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Joyce
R. Branda, Acting Assistant Attorney General, John S. Hogan,
Senior Litigation Counsel, Samuel P. Go, Senior Litigation
Counsel, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Miguel Baltazar De Leon Vivas (“Petitioner”), a native

and citizen of El Salvador, petitions for review of an order of

the Board of Immigration Appeals (“Board”) dismissing his appeal

from     the     immigration        judge’s     denial       of     his     request    for

protection       under      the   Convention      Against         Torture.       We   have

thoroughly       reviewed     the     record,    including         the    transcript    of

Petitioner’s merits hearing and all supporting evidence.                                We

conclude       that   the    record    evidence       does   not     compel      a   ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)        (2012),     and   that     substantial        evidence

supports the Board’s decision.                See Dankam v. Gonzales, 495 F.3d

113, 124 (4th Cir. 2007) (setting forth standard of review).

               Accordingly, we deny the petition for review for the

reasons stated by the Board.              See In re: De Leon Vivas (B.I.A.

May 30, 2014).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court     and   argument      would    not      aid     the   decisional

process.

                                                                         PETITION DENIED




                                           2